Weltner, Presiding Justice.
Martin Lee Jenkins killed Cynthia Johnson by stabbing her with a screwdriver and bludgeoning her with a metal object. He was convicted by a jury of felony murder, and was sentenced to life imprisonment.1
We have reviewed Jenkins’ claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); and that there was no error in the trial of the case that warrants a new trial, or other substantial relief.

Judgment affirmed.


Clarke, C. J., Bell, Hunt, Benham and Fletcher, JJ., concur.


 The homicide occurred on May 16, 1989. Jenkins was indicted on August 8, 1989. He was found guilty on April 26, 1990, and was sentenced on May 22, 1990. His motion for new trial was filed on May 15, 1990, amended on July 29, 1991, and denied on September 18, 1991. A notice of appeal was filed on September 24, 1991. The appeal was docketed on October 16, 1991, and submitted without oral argument on November 29, 1991.